Citation Nr: 0526660	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  98-16 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Jose A. Juarbe Ortiz, M.D.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to May 
1961, from September 1964 to December 1965, and from January 
1970 to September 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

Jose Juarbe Ortiz, M.D., testified on behalf of the veteran 
at hearings held at the RO on October 13, 1998, and August 
14, 2001.  Transcripts of those hearings have been associated 
with the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by VA.

2.  The veteran was evaluated as psychiatrically normal upon 
enlistment into his third period of military service and the 
veteran is presumed to be in sound condition for that period 
of service.

3.  The presumption of soundness has not been rebutted 
because, although there is clear and unmistakable evidence 
that the veteran's schizophrenia preexisted his third period 
of service, there is not clear and unmistakable evidence that 
the veteran's preexisting schizophrenia was not aggravated by 
the veteran's third period of service.

4.  The veteran currently has schizophrenia, which manifested 
to a degree of 10 percent or more within the one-year 
presumptive period after the veteran's third period of 
military service.


CONCLUSION OF LAW

The veteran's schizophrenia is presumed to be a result of his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.130, 
Diagnostic Code 9204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

In accordance with the presumptive service connection 
provisions, psychoses may be presumed to have been incurred 
during active military service if manifested to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2004).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  
38 U.S.C.A. § 1111 (West 2002).  However, where there is 
"clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service, the presumption does not 
attach, and the issue becomes whether the disease or injury 
was aggravated during service.  Id.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to a natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  38 C.F.R. § 3.304(b)(1) (2004).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the Government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the recent decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), which 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

Wagner, 370 F.3d at 1096.

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).  See 70 Fed. 
Reg. 230207-23029 (May 4, 2005) (amending 38 C.F.R. § 3.304).

In determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1) (2004).  History given by the 
veteran, which conformed to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  
38 C.F.R. § 3.304(b)(2) (2004).

As background the Board notes that at a psychiatric 
examination in August 1965 during the veteran's second period 
of service (from September 1964 to December 1965) the veteran 
was diagnosed with passive aggressive personality.  The 
veteran manifested no evidence of psychosis, neurosis, or 
organic brain damage.  The veteran was evaluated as 
psychiatrically normal at his September 1965 separation 
examination.  From October 1968 to January 1969-a period 
commencing approximately three years after the veteran's 
second period of service and ending approximately one year 
prior to his third period of service-the veteran was 
hospitalized for schizophrenic reaction.

Regarding the veteran's third period of active military 
service (from January 1970 to September 1977), no pre-
existing psychiatric disorder was documented at the veteran's 
January 1970 enlistment examination; therefore, the Board 
finds that the presumption of soundness attaches with respect 
to the acquired psychiatric disability now claimed.  Thus, 
the burden is on VA to rebut the presumption by clear and 
unmistakable evidence that the disorder now claimed was both 
pre-existing and not aggravated by service.  Lack of 
aggravation can be shown with competent evidence of no 
increase in disability during service or that any increase in 
disability is due to the natural progress of the pre-existing 
condition.  If VA meets this burden, the claim would be 
denied, although the veteran is free to counter with evidence 
contrary to that cited by VA to show no aggravation or 
increase in disability.  Barring this, the claim fails, and 
service connection is to be denied.

The veteran has a current psychiatric disorder, 
schizophrenia, diagnosed most recently at a September 2000 VA 
mental disorders examination and by Dr. Juarbe at an August 
2001 hearing.  It is undisputed that the veteran's 
schizophrenia pre-existed his entrance into his third period 
of service.  The VA psychiatrist in September 2000 and the 
veteran's treating psychiatrist and expert witness, Dr. 
Juarbe, agree that the veteran satisfied the criteria for a 
diagnosis of schizophrenia prior to the veteran's enlistment 
in January 1970.  (Dr. Juarbe maintains primarily that the 
veteran's schizophrenia was shown during his second period of 
service, at the August 1965 psychiatric examination; 
nevertheless, Dr. Juarbe's testimony establishes that the 
veteran had a psychiatric disorder prior to January 1970.)  
There is no competent medical evidence contrary to this 
evidence; thus, the first prong for overcoming the 
presumption of soundness-that there is clear and 
unmistakable evidence that the veteran's disability pre-
existed his third period of military service-has been 
rebutted.

There remains, however, the question of whether there is 
clear and unmistakable evidence that the veteran's 
psychiatric disorder was not aggravated by his third period 
of military service.  Here, the Board concludes there is not 
clear and unmistakable evidence of record to rebut that prong 
of the presumption of soundness.

Clearly, the veteran received psychiatric treatment during 
his third period of service.  In January 1977 the veteran was 
examined and diagnosed with explosive personality with 
evidence of other mixed character pathology.  In February 
1977 the veteran was diagnosed with reactive depression and 
was hospitalized.  During that hospitalization, the veteran 
was diagnosed with adjustment reaction of adult life with 
depressive features.  The veteran was placed on temporary 
physical profile due in part to his psychiatric symptoms (S-
2).  At the veteran's August 1977 separation examination, the 
veteran was evaluated as psychiatrically abnormal because of 
his diagnosed adjustment reaction.  The veteran was 
discharged from service in September 1977.  Less than three 
months later, beginning in November 1977 and continuing into 
April 1978, the veteran was hospitalized for schizophrenia.

The VA psychiatrist who reviewed the veteran's claims file 
and examined the veteran in September 2002 opined that the 
veteran was correctly diagnosed with adjustment disorder 
during his third period of service and with schizophrenia in 
November 1977.  (The psychiatrist was apparently unaware of 
the veteran's first period of service.  In her report, she 
referred to the veteran's second and third periods of service 
as his first and second periods of service respectively.  In 
referring to the examination report in this decision, the 
Board has attributed the examiner's comments to the correct 
periods of service.)  She also opined that the onset of the 
veteran's schizophrenia had been in 1968.  Although she 
stated that the veteran had not demonstrated psychotic 
behavior during his third period of service, she added that 
she was unable to specify whether the veteran's schizophrenia 
increased or was exacerbated during his third period of 
service.  She explained that the veteran's behavior during 
his third period of service was mostly related to his 
personality characteristics.  But, she also noted that the 
veteran's personality characteristics were compatible with 
individuals who can, at some point, become psychotic.

Much like the VA psychiatrist, Dr. Juarbe did not focus his 
testimony and statements on whether the veteran's 
schizophrenia increased in severity during his third period 
of service.  Instead, Dr. Juarbe insisted that the veteran's 
schizophrenia began during his second period of service in 
approximately August 1965 but had not been diagnosed 
correctly until 1968.  Nevertheless, Dr. Juarbe did testify 
that the veteran's schizophrenia increased in severity in 
1977.  Further, in a July 1998 statement, Dr. Juarbe 
discussed the veteran's psychiatric treatment in service in 
1977 and opined that the veteran's schizophrenia began during 
his active service.  Further, the Board observes that the 
evidence shows that prior to 1977 the veteran had been 
engaged in military service for the previous six years, 
albeit with some difficulties, and that since the veteran's 
discharge from service in 1977 he has required numerous 
psychiatric hospitalizations and has been unemployable.  
Although the Board is not competent to conclude on it's own 
that the veteran's schizophrenia increased in severity during 
the veteran's third period of service, the Board can consider 
the fact that the veteran is clearly less capable now than he 
was during most of his third period of military service.  
There is ample medical evidence to support this conclusion, 
including findings by psychiatrists appointed or employed by 
the Social Security Administration to evaluate the veteran's 
level of disability and employability.  Given all of the 
evidence contained in the record, the Board cannot clearly 
and unmistakably conclude that the veteran entered service 
with preexisting schizophrenia that was not aggravated by the 
veteran's third period of service.

Because the presumption of soundness has not been rebutted, 
the question of aggravation is now irrelevant.  Applying the 
elements to establish service connection, the Board finds 
that, as noted by the VA psychiatrist in September 2000, the 
veteran was correctly diagnosed in November 1977 with 
schizophrenia of such severity as to require hospitalization 
for approximately 121 days.  She explained that the veteran 
has essentially continued to carry that diagnosis since that 
hospitalization.  Although the VA psychiatrist essentially 
concluded that the veteran was not entitled to service 
connection for schizophrenia because schizophrenia preexisted 
the veteran's third period of service and the veteran had not 
been treated for schizophrenia in service, neither of these 
findings is relevant because the Board has determined that 
the presumption of soundness has been established and has not 
been rebutted in this case.  The fact remains that 
schizophrenia manifested to a degree of 10 percent or more 
within one year of the veteran's third period of service for 
which he was accepted as being in sound condition.  See 
38 C.F.R. § 4.130, Diagnostic Code 9204 (2004) (setting forth 
the disability rating criteria for undifferentiated 
schizophrenia).  The evidence is, at the very least, in 
equipoise regarding the veteran's claim.  Accordingly, the 
veteran is entitled to the application of the benefit of the 
doubt, see 38 U.S.C.A. § 5107(b), and the Board finds that 
the veteran's schizophrenia may be presumed to be a result of 
his military service.


VCAA

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  The Veterans Claims Assistance 
Act of 2000 (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

Given the determination above, VA has fulfilled its duties to 
inform and assist the veteran on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review.




ORDER

Entitlement to service connection for schizophrenia is 
granted.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


